DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election without traverse of Group I (claims 1-9, 15, and 16), drawn to an immunological composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen, and the species of (i) MAGE-A antigen comprising an amino acid sequence as set forth in SEQ ID NO: 1 as a single species of consensus MAGE-A antigen and a nucleotide sequence comprising SEQ ID NO: 2 as a single species of the corresponding nucleic acid sequence of the elected MAGE-A antigen; (ii) hTERT as a single species of cancer antigen; (iii)  anti-CTLA4 antibody as a single species of immune checkpoint inhibitor; (iv) IL-12 as a single species of adjuvant; and (v) melanoma as a single species of cancer, in the reply filed on 2/15/2022 is acknowledged. Claims 10-14, and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.
Claims 1-17 are pending.
Claim 1-9, 15, and 16 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2018/036417, filed 6/7/2018, which claims priority from U.S. provisional application 62516607, filed 6/7/2017.

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	Note the hyperlinks on page 142 and page 156 of the instant specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (product of nature) without significantly more. The claims recite an immunological composition comprising a nucleic acid molecule comprising a nucleotide sequence encoding a MAGE-A antigen, wherein the antigen comprises an amino acid sequence that is 95% identical or greater to SEQ ID NO: 9.
	The claimed immunological composition comprising a nucleic acid molecule encompasses a naturally occurring nucleic acid encoding a mouse MAGE-a5, as the amino acid sequence of mouse MAGE-a5 is greater than 95% identical to instant SEQ ID NO: 9 (See below) as evidenced by Uniprot Accession O89009_MOUSE.
Sequence of Uniprot Accession O89009_MOUSE (Db) against Instant SEQ ID NO: 9 (Qy)

    PNG
    media_image1.png
    477
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    794
    media_image2.png
    Greyscale
 
	A nucleic acid molecule comprising a nucleotide sequence encoding an amino acid sequence that is 95% identical or greater to SEQ ID NO: 9 encompasses a product of nature judicial exception.
	In regards to claims 2 and 3, cancer antigens are naturally occurring and thus encompass product of nature judicial exceptions.
	In regards to claims 4-5, immune checkpoint inhibitors including anti-LAG-3 antibodies are naturally occurring and thus encompass product of nature judicial exceptions (See G. Bratslavsky, I. Tsimafeyeu, 499P - Identification of first-in-class, naturally occurring LAG3 checkpoint inhibitor,
Annals of Oncology, Volume 30, Supplement 5, 2019, Page v188)
	These judicial exceptions are not integrated into a practical application because their presence in a composition does not add a meaningful limitation as it is merely a nominal component of the claims, and is nothing more than an attempt to general link the products of nature to an environment.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the products’ presence in a composition is routine and conventional in the art of nucleotide sequence (see WO2007026078A2, claim 18 and 21, describing a vector comprising a sequence encoding MAGE-A antigens).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to an immunological composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen, wherein the consensus MAGE-A antigen comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11, an amino acid sequence that is 95% identical or greater to SEQ ID NO: 1, an amino acid sequence that is 95% identical or greater to SEQ ID NO:3, an amino acid sequence that is 95% identical or greater to SEQ ID NO:5, an amino acid sequence that is 95% identical or greater to SEQ ID NO:7, an amino acid sequence that is 95% identical or greater to SEQ ID NO:9 and an amino acid sequence that is 95% identical or greater to SEQ ID NO:11.
Claims 6 and 15 are drawn to the immunological composition of claim 1 and a nucleic acid molecule, wherein the nucleotide sequence comprises a nucleotide sequence selected from the group consisting of: SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:8 SEQ ID NO: 10, SEQ ID NO: 12, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:2, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:4, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:6, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:8, a nucleotide sequence that is 95% identical or greater to SEQ ID NO: 10, and a nucleotide sequence that is 95% identical or greater to SEQ ID NO:12.
All the other claims either directly or indirectly depend on claims 1 and 15.
In the instant specification, Examples 1-2 describe synthetic mouse MAGE-A consensus vaccine constructs, synthetic human MAGE-A consensus #1 vaccine constructs, and synthetic human MAGE-A consensus #2 vaccine constructs (paragraph 00401). These examples are directed to constructs comprising nucleic acid molecules encoding SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11, not nucleic acid molecules encoding an amino acid sequence that is 95% identical or greater to SEQ ID NO: 1, an amino acid sequence that is 95% identical or greater to SEQ ID NO:3, an amino acid sequence that is 95% identical or greater to SEQ ID NO:5, an amino acid sequence that is 95% identical or greater to SEQ ID NO:7, an amino acid sequence that is 95% identical or greater to SEQ ID NO:9 and an amino acid sequence that is 95% identical or greater to SEQ ID NO:11.
The instant specification discloses nucleic acid sequences SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:8 SEQ ID NO: 10, SEQ ID NO: 12 encode amino acid sequences SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11 (paragraphs 0094-0096). The specification does not disclose any other nucleotide sequence that is 95% identical or greater to SEQ ID NO:2, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:4, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:6, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:8, a nucleotide sequence that is 95% identical or greater to SEQ ID NO: 10, and a nucleotide sequence that is 95% identical or greater to SEQ ID NO:12.
The specification fails to provide a descriptive of structural features that are common to the encompassed composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen.  Although the specification discloses a partial structure, i.e. a construct comprising a nucleotide sequence encoding a consensus MAGE-A antigen, wherein the consensus MAGE-A antigen comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11, it does not disclose the structure encompassed by the full scope of the claims wherein the MAGE-A antigen is characterized by an amino acid sequence that shares at least 95% sequence identity with of SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11, wherein the 5% of changes can be anywhere. The specification does not disclose a representative number of species for the genus of variants. It is unpredictable what and where these 5% of changes can be made in SEQ ID NO: 1, 3, 5, 7, 9 or 11, such that the resulting variants still maintain the recited function of SEQ ID NO:1, 3, 5, 7, 9 or 11 (i.e. having the recited immunological function).
Further, the specification fails to provide a descriptive of structural features that are common to the encompassed composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen.  Although the specification discloses a partial structure, i.e. a construct comprising a nucleotide sequence wherein the nucleotide sequence comprises a nucleotide sequence selected from the group consisting of: SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:8 SEQ ID NO: 10, SEQ ID NO: 12, it does not disclose the structure feature shared by the variant that is correlated with the immunological function.
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus of MAGE-A antigens having at least 95% sequence identity with of SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11, wherein the 5% of changes can be anywhere, and because the genus is highly variable, due to the lack of a written description regarding which nucleic acids that encode the MAGE-A antigens can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed MAGE-A antigens outside the specified SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  It is known in the art that the relationship between the amino acid sequence of a protein (polypeptide) and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable (see Ngo et al., in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz, et al., (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495). There is no recognition in the art that sequence with identity predicts biological function. It is known in the art that even single amino acid changes or differences in a protein's amino acid sequence can have dramatic effects on the protein's function.  For example, conservative replacement of a single “lysine” reside at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988).  Further, Leninger et al. (Elife. 2019;8:e48909. Published 2019 Oct 22) teaches: “a single conservative mutation introduced into an SMR dimer is sufficient to change the resting conformation and function in bacteria…changing a single amino acid (the building blocks that make up proteins) in one of the two subunits to make them minimally different from each other, dramatically modified the transporter’s structure and function”(Abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein. Furthermore, the specification fails to teach what deletions, truncations, substitutions and mutations of the disclosed sequence can be tolerated that will allow the protein to function as claimed.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with reasonable expectation of success are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship, and these regions can tolerate only conservative substitutions or no substitutions. Residues that are directly involved in protein functions such as binding will certainly be among the most conserved (Bowie et al. Science, 247:1306-1310, 1990, p. 1306, col.2).  It is art known that certain residues are shown to particularly important to the biological or structural properties of a protein or peptide, e.g., residues in active sites and such residues may not be generally be exchanged.  Skolnick et al teach that sequence-based methods for function prediction are inadequate and knowing a protein's structure does not tell one its function (Skolnick, et al. Trends in Biotech. 18, 34-39, 2000, see abstract, in particular).  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genera, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of an immunological composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen, wherein the consensus MAGE-A antigen comprises  an amino acid sequence that is 95% identical or greater to SEQ ID NO: 1, an amino acid sequence that is 95% identical or greater to SEQ ID NO:3, an amino acid sequence that is 95% identical or greater to SEQ ID NO:5, an amino acid sequence that is 95% identical or greater to SEQ ID NO:7, an amino acid sequence that is 95% identical or greater to SEQ ID NO:9 and an amino acid sequence that is 95% identical or greater to SEQ ID NO:11; and the art would not consider that applicant was in possession of the genus of an immunological composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen, wherein the nucleotide sequence comprises a nucleotide sequence that is 95% identical or greater to SEQ ID NO:2, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:4, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:6, a nucleotide sequence that is 95% identical or greater to SEQ ID NO:8, a nucleotide sequence that is 95% identical or greater to SEQ ID NO: 10, and a nucleotide sequence that is 95% identical or greater to SEQ ID NO:12.
Applicant was only in possession of the following:
An immunological composition comprising a nucleotide sequence encoding a consensus MAGE-A antigen, wherein the consensus MAGE-A antigen comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, SEQ ID NO: 11.
The immunological composition of claim 1 or nucleic acid molecule, wherein the nucleotide sequence comprises a nucleotide sequence selected from the group consisting of: SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:8 SEQ ID NO: 10, SEQ ID NO: 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Plaen (Genomics. 1999 Jan 15;55(2):176-84.).
	De Plaen discloses mouse Mage-a5 gene that encodes an amino acid sequence that is greater than 95% identical to instant SEQ ID NO: 9 (See below) as evidenced by Uniprot Accession O89009_MOUSE.
	 Sequence of Uniprot Accession O89009_MOUSE (Db) against Instant SEQ ID NO: 9 (Qy)
	
    PNG
    media_image3.png
    458
    732
    media_image3.png
    Greyscale

	De Plaen further discloses that the sequence of the polynucleotide was amplified by PCR during RT-PCR assays (Materials and Methods), indicating that the polynucleotide was at least in water. Thus the limitation of a immunological composition is met. 
	Further, De Plaen discloses the location of MAGE-a1, 2, 3, 5, 6, and 8 genes on the X chromosome in Figure 1. Thus, limitation of the composition further comprising one or more nucleotide sequences encoding one or more additional cancer antigens is also met.
	Further, De Plaen discloses the cloning of nucleic acids into plasmids (Materials and Methods). Thus, limitation of the composition further comprising one or more plasmids is met.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643